EXHIBIT 10.38



A-Mark Precious Metals, Inc.
Collateral Finance Corporation


AMENDMENT No. 1 TO THOR GJERDRUM EMPLOYMENT AGREEMENT (As Amended and Restated
as of February 28, 2013)




This Amendment No. 1 to that certain Employment Agreement, as amended and
restated as of February 28, 2013) (this "Amendment") is entered into between
A-MARK PRECIOUS METALS, INC., a Delaware Corporation (prior to January 30, 2014,
a New York Corporation) (the “Company”), COLLATERAL FINANCE CORPORATION, a
California Finance Lender (“CFC”), SPECTRUM GROUP INTERNATIONAL, INC., a
Delaware corporation (“Spectrum"), and THOR C. GJERDRUM, an individual ("Mr.
Gjerdrum").


WHEREAS, the Company, CFC, Spectrum and Mr. Gjerdrum are parties to an amended
and restated Employment Agreement, dated as of February 28, 2013 (without giving
effect to this amendment, the "Existing Agreement");


WHEREAS, Spectrum intends to distribute to its shareholders all of the shares of
common stock of the Company, which currently is a wholly owned subsidiary of
Spectrum (the “Distribution”), as more fully described in the Prospectus
contained in Amendment No. 2 to the Company’s Registration Statement on Form S-1
filed with the Securities and Exchange Commission (the “Draft Prospectus”);


WHEREAS, at the effective time of the Distribution (the “Effective Time”),
Spectrum will cease to provide equity compensation to Company employees, and the
Company will be a publicly traded Company that can provide equity compensation
to its employees directly;


WHEREAS, the Company, CFC, Spectrum and Mr. Gjerdrum desire to amend the
Existing Agreement to provide for the Company to assume Spectrum’s obligations
regarding compensation and in certain other respects; and


WHEREAS, the Company, CFC, Spectrum and Mr. Gjerdrum desire to amend the
Existing Agreement to modify certain terms of the Existing Agreement applicable
upon completion of the Distribution, including specifying that the employment
term will extend until June 30, 2016 and specifying the terms of the annual
incentive payable hereunder for 2014 and subsequent years.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company, CFC, Spectrum and Mr. Gjerdrum hereby agree
that the Existing Agreement is amended as follows:


1.    Term. At and after the Effective Time, Section 1 of the Existing Agreement
shall be amended by striking the second sentence thereof and replacing it with
the following:





--------------------------------------------------------------------------------

EXHIBIT 10.38

The term of Mr. Gjerdrum’s employment under this Agreement (the “Term”)
commences on the date of this Agreement and, unless earlier terminated in
accordance with Section 4, will terminate June 30, 3016.


2.    Duties. At and after the Effective Time, Section 2(a) of the Existing
Agreement shall be replaced by the following:


(a) During the Term at and after the Effective Time, Mr. Gjerdrum shall serve as
the Chief Operating Officer and Executive Vice President of the Company,
reporting to the Chief Executive Officer of the Company. Mr. Gjerdrum shall have
such other offices at the Company or with CFC or other subsidiaries as shall be
assigned from time to time by the Company (with the concurrence of any affected
subsidiary), consistent with the specified offices and duties of Mr. Gjerdrum
under this Section 2(a). Mr. Gjerdrum will have such duties and responsibilities
as are customary for Mr. Gjerdrum’s positions and any other duties or
responsibilities he may reasonably be assigned by the Company (with the
concurrence of any affected subsidiary).


3.    Modification of Annual Incentive. At and after the Effective Time, Section
3(b) of the Existing Agreement shall replaced by the following:


(b) For each of the 2014 fiscal year and fiscal years thereafter during the Term
the Company and CFC shall pay to Mr. Gjerdrum an annual bonus (the "Performance
Bonus").


(i)
The Performance Bonus, if any, for the six-month period from July 1, 2013
through December 31, 2013 will be based on the extent to which performance goals
established by the Company and CFC for the 2014 fiscal year, adjusted to apply
to the first half of such year, have been met, as set forth on Exhibit A to this
Amendment, which, together with Exhibit B to this Amendment, fully replaces and
supersedes Exhibit A of the Existing Agreement. With regard to the Performance
Bonus under this Section 3(b)(i), the Company shall be obligated to pay only the
portion of the Performance Bonus based on the Company’s performance and CFC
shall be obligated to pay only the portion of the Performance Bonus based on
CFC’s performance. This Performance Bonus, if any, shall be paid within 15 days
following the issuance of the Company’s and CFC’s financial statements for the
2014 fiscal year, provided that in no event shall the Performance Bonus be paid
later than January 2, 2015. Except as provided in Section 5, Mr. Gjerdrum must
be employed by the Company on the last day of the fiscal year to be eligible for
this Performance Bonus.



(ii)
The Performance Bonus, if any, for the half of fiscal 2014 beginning January 1,
2014 and for fiscal 2015 and 2016 will be based on the extent to which
performance goals established by the Company for each such period have been met,
as more fully set forth on Exhibit B hereto. The Company shall be obligated to
pay the Performance Bonus within 15 days following the issuance of the Company’s
financial statements for the fiscal year in respect of which such Performance
Bonus is payable, provided that in no event shall the Performance Bonus be paid
later than January 2 of the year following the end of such fiscal year. Except
as provided in Section 5, Mr. Gjerdrum must be employed by the




--------------------------------------------------------------------------------

EXHIBIT 10.38

Company on the last day of the fiscal year to be eligible for the Performance
Bonus.


(iii)
The terms of any bonus payable for fiscal 2013 or earlier periods were governed
by the terms of the Existing Agreement.



4.    Rights and Obligations of CFC. At and after the Effective Time, the
obligation of CFC to pay a fixed percentage of salary under Section 3(a) shall
be replaced by, and its obligation to pay a specified portion of the bonus
earned for services from and after January 1, 2014 under Section 3(b)(ii) shall
be, an obligation to pay such portion of salary or bonus as may be agreed upon
from time to time by the Company and CFC. Other rights and obligations of CFC
under the Agreement shall apply only if and to the extent that Mr. Gjerdrum is
an employee of CFC, except for rights and obligations under Section 3(f) and
Sections 6(b) – 6(i).


5.    Obligation to Grant Stock Options Eliminated; References to Term
Extension. Section 3(c) of the Existing Agreement is amended by striking the
third sentence (beginning “In the event this Agreement is extended . . .”)
together with the fourth sentence and the fifth sentence. In addition, Exhibit
B-2 of the Existing Agreement is deleted. For clarity, these revisions eliminate
the commitment of Spectrum, the Company and/or CFC to grant additional stock
options on April 30, 2015 (or any other time during the Term). In addition, the
words in Section 3(a) “, if the Term is extended pursuant to Section 1 of this
Agreement,” are deleted.


6.    Restricted Stock Units Previously Granted. Restricted stock units granted
by Spectrum and held by Mr. Gjerdrum at the Effective Time will remain
outstanding, subject to adjustment in a manner consistent with adjustments by
Spectrum to other Spectrum restricted stock units held by Company employees, so
that, taken together with adjustments to the Spectrum restricted stock units by
the Company (in the form of the grant corresponding Company restricted stock
units), for each restricted stock unit the aggregate intrinsic value is
preserved without being enlarged (subject to rounding of fractional shares); Mr.
Gjerdrum’s service to the Company as an employee after the Effective Time will
be treated as continued employment for purposes of vesting and early expiration
of such Spectrum restricted stock units.


7.    Certain Other Modified Provisions.


(a)    At and after the Effective Time, Spectrum will cease to have any rights
or obligations under Section 2(b) of the Existing Agreement, and Mr. Gjerdrum
will cease to owe any obligations under Section 2(b) to Spectrum.


(b)    At and after the Effective Time, the applicable Travel and Entertainment
Policy under Section 3(d) of the Existing Agreement will be that of the Company
and not of Spectrum.


(c)    Spectrum’s right to recoupment under Section 3(f) of the Existing
Agreement will continue to apply to compensation paid under the Existing
Agreement prior to the Effective Time (including equity awards granted but not
yet vested at the Effective Time), but will not apply to compensation paid at
and after the Effective Time.


(d)    At and after the Effective Time, actions relating to Spectrum that would
constitute “Cause” under Section 4(c) of the Existing Agreement shall mean only
such actions that occurred prior to the Effective Time.



--------------------------------------------------------------------------------

EXHIBIT 10.38



(e)    At and after the Effective Time, Section 5(f) of the Existing Agreement
shall be modified to provide that the Agreement is subject to the Company’s
“Special Rules for Compliance with Code Section 409A Applicable to Employment
Agreements,” effective as of the Effective Time.


(f)    At and after the Effective Time, the references to Spectrum in Sections
5(g) and 6(g) of the Existing Agreement are deleted.


(g)     At and after the Effective Time, the rights and obligations of the
parties under Sections 6(b) – 6(i) of the Existing Agreement shall continue,
provided that Spectrum will have only such rights and obligations as it would
have had if Mr. Gjerdrum had ceased to be an employee of Spectrum, the Company
and CFC at the Effective Time.


8.    Other Provisions of Existing Agreement. Except as modified herein, the
provisions of the Existing Agreement remain in full force and effect.


* * *


The undersigned hereby execute this Amendment effective as of February __, 2014.
 
 
 

A-MARK PRECIOUS METALS, INC.




By: /s/ David Madge
Name: David Madge
Title: President


COLLATERAL FINANCE CORPORATION




By: /s/ Greg Roberts
Name: Greg Roberts
Title: CEO




SPECTRUM GROUP INTERNATIONAL, INC.


By: /s/ Carol Meltzer
Name: Carol Meltzer
Title: Executive Vice President




/s/ Thor C. Gjerdrum                 
THOR C. GJERDRUM





--------------------------------------------------------------------------------

EXHIBIT 10.38



Exhibit A


A-Mark Precious Metals, Inc.
Collateral Finance Corporation




Performance Bonus Terms for First Half of Fiscal 2014 -- Thor C. Gjerdrum




In accordance with Amendment No. 1 to the Employment Agreement, as amended and
restated as of February 28, 2013 (the “Employment Agreement”), between A-Mark
Precious Metals, Inc. (the “Company”) and Collateral Finance Corporation (“CFC”)
and Thor C. Gjerdrum, this Exhibit A sets forth the terms of the opportunity of
Mr. Gjerdrum to earn the “Performance Bonus” authorized in Section 3(b)(i) of
the Employment Agreement. This Performance Bonus remains subject to the terms of
Section 3(b)(i) and other applicable terms of the Employment Agreement.
Capitalized terms herein have the meanings as defined in the Employment
Agreement.


For the first half of the Company’s fiscal year 2014 (“H1-2014”) during the
Term, Mr. Gjerdrum will have the opportunity to earn a Performance Bonus as
follows, subject to satisfaction of the conditions of the Employment Agreement:


Company Performance Bonus: If the Company has positive Pre-Tax Profits (as
defined below) for H1-2014, the Performance Bonus relating to the Company for
H1-2014 shall equal the following:


•
1.0% of Company Pre-Tax Profits for H1-2014 up to $5 million of Company Pre-Tax
Profits for H1-2014; plus

•
1.5% of Company Pre-Tax Profits for H1-2014 in excess of $5 million up to $12.5
million; plus

•
3.0% of Company Pre-Tax Profits for H1-2014 in excess of $12.5 million.



CFC Performance Bonus: If CFC has positive Pre-Tax Profits (as defined below)
for H1-2014, the Performance Bonus relating to CFC for H1-2014 shall equal the
following:


•
10.0% of CFC Pre-Tax Profits for H1-2014; plus

•
3.3333% of CFC Pre-Tax Profits for H1-2014 if, in H1-2014, CFC adds at least
three new customers with a minimum of $3.0 million in loans earning a spread of
at least 400 basis points on a gross profit basis and, in H1-2014, a total
minimum number of customers exceeding 35 in H1-2014; plus

•
3.3334% of Pre-Tax Profits for H1-2014 if Pre-Tax Profits in H1-2014 exceeds
$0.8 million; plus

•
3.3333% of Pre-Tax Profits for H1-2014 if, during either quarter in H1-2014, the
“loan book” (i.e., the daily grand total principal due (total loans receivable
balance for all borrowers) calculated as an average at each month end) exceeds
$60 million.






--------------------------------------------------------------------------------

EXHIBIT 10.38

If any bonus amounts are to be paid to Mr. Gjerdrum in excess of the amounts set
forth above, such amounts shall be as determined by the Compensation Committee
of the Board of Directors of the Company and shall be deemed to be separate
payments from those hereunder.


Pre-Tax Profits means net income (as determined under Generally Accepted
Accounting Principles or GAAP) for H1-2014, adjusted as follows:


•
The positive or negative effects of income taxes (in accordance with GAAP) shall
be eliminated from net income in determining Pre-Tax Profits.

•
The positive or negative effects of foreign currency exchange shall be
eliminated from net income in determining Pre-Tax Profits.

•
Any bonus compensation payable to Greg Roberts shall be excluded from the
calculation of net income in determining Pre-Tax Profits.

•
Except for the above items, no adjustment shall be made to Pre-Tax Income; thus,
for clarity, other extraordinary expenses and all bonus compensation accruals
shall remain included in the calculation of net income in determining Pre-Tax
Profits.



Company Pre-Tax Profits refers to Pre-Tax Profits of the Company and CFC Pre-Tax
Profits refers to Pre-Tax Profits of CFC, in each case for H1-2014.








Exhibit B


A-Mark Precious Metals, Inc.


Performance Bonus Terms from January 1, 2014 -- Thor C. Gjerdrum




In accordance with Amendment No. 1 to the Employment Agreement, as amended and
restated as of February 28, 2013 (the “Employment Agreement”), between A-Mark
Precious Metals, Inc. (the “Company”) and Collateral Finance Corporation (“CFC”)
and Thor C. Gjerdrum, this Exhibit A sets forth the terms of the opportunity of
Mr. Gjerdrum to earn the “Performance Bonus” authorized in Section 3(b)(ii) of
the Employment Agreement. This Performance Bonus remains subject to the terms of
Section 3(b)(ii) and other applicable terms of the Employment Agreement.
Capitalized terms herein have the meanings as defined in the Employment
Agreement.


H2-2014. In the half of the Company’s 2014 fiscal year beginning January 1, 2014
(“H2-2014”) during the Term, Mr. Gjerdrum will have the opportunity to earn a
Performance Bonus as follows, subject to satisfaction of the conditions of the
Employment Agreement:


If the Company has Pre-Tax Profits (as defined below) of at least $2.5 million
for H2-2014, the Performance Bonus for H2-2014 shall equal the following:


•
2.0% of Company Pre-Tax Profits in H2-2014 up to $5 million of Company Pre-Tax
Profits in H2-2014; plus

•
2.5% of Company Pre-Tax Profits in H2-2014 in excess of $5 million up to $10
million in H2-2014; plus

•
3.0% of Company Pre-Tax Profits in H2-2014 in excess of $10 million.



Fiscal 2015 and 2016. In the Company’s 2015 fiscal year and 2016 fiscal year
during the Term, Mr. Gjerdrum will have the opportunity to earn a Performance
Bonus as follows, subject to satisfaction of the conditions of the Employment
Agreement:


If the Company has positive Pre-Tax Profits (as defined below) of at least $5
million for the given fiscal year, the Performance Bonus for that fiscal year
shall equal the following:


•
2.0% of Company Pre-Tax Profits for the fiscal year up to $10 million of Company
Pre-Tax Profits; plus

•
2.5% of Company Pre-Tax Profits for the fiscal year in excess of $10 million up
to $20 million; plus

•
3.0% of Company Pre-Tax Profits for the fiscal year in excess of $20 million.



If any bonus amounts are to be paid to Mr. Gjerdrum in excess of the amounts set
forth above, such amounts shall be as determined by the Compensation Committee
of the Board of Directors of the Company and shall be deemed to be separate from
this bonus arrangement.


Pre-Tax Profits means Company net income (as determined under Generally Accepted
Accounting Principles or GAAP) for the given fiscal year, adjusted as follows:


•
The positive or negative effects of income taxes (in accordance with GAAP) shall
be eliminated from net income in determining Pre-Tax Profits.

•
The positive or negative effects of foreign currency exchange shall be
eliminated from net income in determining Pre-Tax Profits.

•
Any bonus compensation payable to Greg Roberts shall be excluded from the
calculation of net income in determining Pre-Tax Profits.

•
Except for the above items, no adjustment shall be made to Pre-Tax Income; thus,
for clarity, other extraordinary expenses and all bonus compensation accruals
shall remain included in the calculation of net income in determining Pre-Tax
Profits.






